Case 1:21-cv-04331-NLH-AMD Document 5 Filed 03/10/21 Page 1 of 1 PageID: 152




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 ROWAN UNIVERSITY                                 :
                                                  :   Civil Action No. Case 1:21-cv-04331-NLH-AMD
 Plaintiff(s)                                     :
                                                  :
 v.                                               :                CLERK’S ORDER
                                                  :
 FACTORY MUTUAL INSURANCE                         :
 COMPANY
                                                  :
 Defendant(s)                                     :



        This matter having come before the Court upon the filing of a Complaint, filed on March
5, 2021 on behalf of Allan Kanner, counsel for the plaintiff in the above-captioned matter, and it
appearing that the pleading was electronically filed using the Court’s CM/ECF filing system and
the payment of filing fees made via Pay.gov; and it further appearing that:
         ☐      a.   An overpayment has been made by the filer; OR

         ☒      b.   A duplicate charge in Pay.gov occurred during the credit card/ACH
                     processing; OR
         ☐      c.   A duplicate, identical Complaint was filed more than once by the same
                     attorney or the same law firm; OR
         ☐      a.   This filing does not require a filing fee; and for good cause shown;


IT IS on this 10th day of March 2021,
        ORDERED THAT, the sum of $402 is refunded through Pay.gov.


                                          WILLIAM T. WALSH, CLERK



                                          By:
                                                Theresa L. Burnett
                                                Chief Deputy Clerk
